Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1, 2, 4-10, 12-17, 19 and 20 are allowed.
The closest prior art, Kitamura (US Pub. 2006/0010169), discloses “identifying, for a plurality of data objects that have been migrated from a first tier of storage in a virtual storage system to a lower tier of storage, metadata describing one or more access patterns for the plurality of data objects; determining, based at least on the metadata describing the plurality of data objects, one or more data objects that have a greater likelihood of being accessed relative to other data objects among the plurality of data objects; and transferring, from the lower tier of storage, the one or more data objects that have a greater likelihood of being accessed relative to other data objects among the plurality of data objects”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein the metadata is based on tracking cache contents that include data from the one or more data objects, wherein the cache contents are tracked prior to a snapshot of a volume of data that includes the one or more data objects, and wherein for each snapshot of the volume of data there is a corresponding version of metadata.”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 9 and 16 identify the distinct features “identifying, for a plurality of data objects that have been migrated from a first tier of storage in a virtual storage system to a lower  are not taught or suggested by the prior art of records.
Claims 1, 2, 4-10, 12-17, 19 and 20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1, 2, 4-10, 12-17, 19 and 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135